Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00104-CR

                                Hector Edmundo PINTO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005CR1598
                       Honorable Mary D. Roman, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appointed counsel’s motion to
withdraw is GRANTED and the trial court’s judgment is AFFIRMED.

      SIGNED October 2, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice